Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawabata (20200174450).
Claims 1, 11. Kawabata discloses a management system in which at least a three-dimensional printer configured to model a modeled object and a terminal configured to issue a request for modeling of a modeled object are connected, the management system
Comprising (Fig. 1):
a free space detection unit configured to detect a free space in a three-dimensional printer chamber, based on a reservation for modeling of a modeled object (Fig. 7, [52, 53]); and
a transmission unit configured to transmit, to the terminal, an offer for modeling of a modeled object capable of being modeled in the free space in the three-dimensional
printer chamber (Fig. 7, s106 “Notify to user”, s108, “user approves combining”; [67, 68]).
Claim 2. Kawabata further discloses the management system according to claim 1, wherein a predetermined modeling condition is limited in the offer (space must be below threshold Fig. 7, s102; user must actually approve [67, 68]).
Claim 3. Kawabata further discloses the management system according to claim 2, wherein the offer and a normal offer in which the predetermined modeling condition is not limited are switched (Fig. 7 at item s102 or s104 does Not send the special offer).  Examiner notes Applicant Spec at [60] for this feature.
Claim 6. Kawabata further discloses the management system according to claim 1, wherein the terminal is configured to output a status of a reservation for a three-dimensional printer ([81] and shaping time and whether in operation) and a free space in the three-dimensional printer chamber ([52, 53]; Fig. 7).
Claim 9. Kawabata further discloses the management system according to claim 1, wherein the three-dimensional printer comprises a single three-dimensional printer, the terminal comprises a plurality of terminals, and the single three-dimensional printer and the plurality of terminals are connected; the three-dimensional printer comprises a plurality of three-dimensional printers, the terminal comprises a single terminal, and the plurality of three-dimensional printers and the single terminal are connected; or the three-dimensional printer comprises a plurality of three-dimensional printers, the terminal comprises a plurality of terminal, and the plurality of three- dimensional printers and the plurality of terminals are connected (This claim has an “or” statement so any of these configuration are interpreted as possible, Kawabata discloses this at [4]; Fig. 1).
Claim 10. The management system according to claim 1, wherein the offer is transmitted via a management apparatus (Fig. 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (20200174450).
Claim 4. Kawabata further discloses the management system according to claim 3 wherein the offer is switched based on a free space in the three-dimensional printer chamber (Fig. 7 at item s102 send offer based on free space).  Kawabata does not explicitly disclose and a remaining time before a reserved modeling start time.  However, Kawabata discloses that it takes time for a job to complete [6, 7] and that the user approval occurs Before generating shaping data and before transmitting data to 3d printer (Fig. 7).  Therefore, the time before modeling start time must be greater than 0.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Kawabata’s approval before start time to Kawabata’s jobs that take time so that offer and approval occur before start time.  One would have been motivated to do this in order to better get user approval of the offer in a timely manner.

Claims 5, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (20200174450) in view of Nehme (20130066812).
Claim 5. Kawabata further discloses the management system according to claim 1, wherein the offer includes and a modeling material ([13]).  Kawabata does not explicitly disclose a modeling start time, a reservation deadline.  However, Kawabata discloses a shaping time [13] and that jobs take time to complete [6, 7] and that offer and approval occur before job start, Fig. 7.  However, Nehme discloses start time and reservations and reservation deadline in regards to 3D printing (for example see Nehme  at [137] and schedule time slots, since it is a slot, Examiner interprets and reservation, a start time, and a back of the slot or endtime of the reservation).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Nehme’s reservations and start times to Kawabata’s job time and shaping time.  One would have been motivated to do this in order to better manage job and shaping times.
Claim 7. Kawabata does not explicitly disclose the management system according to claim 1, wherein a unit price is changed based on at least one of a degree of occupancy of a free space in the three-dimensional printer chamber, a remaining time before an order entry deadline, and a material available period.  However, Nehme discloses these features ([7, 28], Fig. 2a).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add pricing to Kawabata’s 3D printing.  One would have been motivated to do this in order to cover costs of 3D printing.
Claim 8. Kawabata does not explicitly disclose the management system according to claim 7, wherein a quotation in which clear indication of a discount and an expiration period of the discount are described.  However, Kawabata discloses that jobs take time [6, 7] and offer and approval before job, Fig. 7.  And, Nehme discloses showing discounted or optimized prices based on changes in volume/free space [49, 134].  And, Nehme further discloses reducing time [107] and scheduled time slots [137].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Nehme’s different pricing to Kawabata’s 3D printing.  One would have been motivated to do this in order to cover costs of 3D printing.  It also would have been obvious that this pricing can expire.  One would be motivated to present an expiring price/discount so that the user actually responds and the jobs and slot schedules keep moving or on time (as Nehme says with slot scheduling at [137]).





Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
aa) Global Dossier and the European examination had info, Japanese examination not conducted as of 9/15/22;
Halperin discloses auctioning off leftover free space in 3d printing [45]; Rottner discloses using available space in an optimal manner [11].
Nehme, Schwartz, Littrell discloses offers and 3D printing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718. The examiner can normally be reached Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        11/1/2022